The opinion of the Court was delivered by
Bermudez, C. J.
The defendant was prosecuted for petit larceny,, convicted and sentenced to two years at hard labor.
*267On appeal and since the submission of the case, he has filed an assignment of errors.
The record contains what is termed a motion in arrest.
Otherwise, the transcript does not show how the accused complains, of the verdict and judgment.
The transcript was filed on November 25, 1884. The case was fixed for and submitted on January 24th ultimo. The assignment was filed, on February 2d, instant. It charges that:
The defendant was without counsel learned in the law until the 23d of January, 1885; and
That there is error patent on the face of the record in overruling the-motion for a new trial, without fixing the same and out of the presence of the accused or his counsel.
The assignment was filed too late, and even if in time, has no merit.
Tlie record does not show that accused aslcod for the appointment of counsel and that the court refused his motion, and that a bill was re-served to the refusal of the judge.
Neither does it show that the motion for a new trial, which merely charged that the verdict was contrary to law and evidence, was not submitted by the accused, and that a bill was laken to the overruling of it by the judge.
It was offered by the defendant and acted upon by the judge after-wards.
It may well bo and it is, no doubt, the fact that the accused not only offered, but submitted it, and that the judge finding it of no merit, overruled it at once, in his presence, though he might have taken it. under advisement and overruled it out of the defendant’s presence.
The alleged motion in arrest is in the following terms, viz : (Title of cause)
‘•E. B. Malone, defendant, in person, in this case, presents this as his motion in arrest of judgment, with the affidavits annexed, why this honorable court should allow it to prevail and placed upon record.”
The affidavits referred to are not found in the transcript, which is certified as complete.
It is hardly necessary to say that such motion, which points to no error- or cause for arresting- the judgment, is entitled to little or no notice.
Judgment affirmed.
Rehearing refused.